      Case 4:19-cv-00988-A Document 1 Filed 11/23/19               Page 1 of 14 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


CHRISTIAN GARCIA,                             )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
VICKERY CAFÉ INC. and                         )
JEFFREY RICHARD TREADWELL,                    )
                                              )
                       Defendants.            )

                                          COMPLAINT

        COMES NOW, CHRISTIAN GARCIA, by and through the undersigned counsel, and

files this, his Complaint against Defendants, VICKERY CAFÉ INC. and JEFFREY RICHARD

TREADWELL, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                                         JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

        2.     Plaintiff, CHRISTIAN GARCIA (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Fort Worth, Texas (Tarrant

County).

        3.     Plaintiff is disabled as defined by the ADA.



                                                  1
     Case 4:19-cv-00988-A Document 1 Filed 11/23/19                  Page 2 of 14 PageID 2



        4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”)

        7.      Defendant, VICKERY CAFÉ INC. (hereinafter “VICKERY CAFÉ INC.”), is a

Texas company that transacts business in the State of Texas and within this judicial district.

        8.      Defendant, VICKERY CAFÉ INC., may be properly served with process via its

registered agent for service, to wit: c/o Curtis R. James, Registered Agent, 2016 Frosted Willow

Lane, Fort Worth, TX 76177.

        9.      Defendant, JEFFREY RICHARD TREADWELL (hereinafter “JEFFREY

RICHARD TREADWELL”), is an individual who transacts business in the State of Texas and

within this judicial district.

        10.     Defendant, JEFFREY RICHARD TREADWELL, may be properly served with

process via service, to wit: 3313 Merrick Street, Fort Worth, TX 76107-6017.




                                                 2
    Case 4:19-cv-00988-A Document 1 Filed 11/23/19                Page 3 of 14 PageID 3



                                  FACTUAL ALLEGATIONS

       11.     On or about October 14, 2019 Plaintiff was a customer at Vickery Blvd. Café, a

business located at 4120 W. Vickery Blvd., Fort Worth, TX 76107 referenced herein as the

“Vickery Blvd. Café.”

       12.     Vickery Blvd. Café is operated by Defendant, VICKERY CAFÉ INC.

       13.     VICKERY CAFÉ INC. is the lessee or sub-lessee of the real property and

improvements that are the subject of this action and operates Vickery Blvd. Café.

       14.     JEFFREY RICHARD TREADWELL is the owner or co-owner of the real

property and improvements that Vickery Blvd. Café is situated upon and that is the subject of

this action, referenced herein as the “Property.”

       15.     Plaintiff’s access to the business located at 4120 W. Vickery Blvd., Fort Worth,

TX 76107, Tarrant County Property Appraiser’s account number 00894826 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendants,

VICKERY CAFÉ INC. and JEFFREY RICHARD TREADWELL, are compelled to remove the

physical barriers to access and correct the ADA violations that exist at Vickery Blvd. Café and

the Property, including those set forth in this Complaint.

       16.     Plaintiff lives 3 miles from Vickery Blvd. Café and the Property.

       17.     Plaintiff has visited Vickery Blvd. Café and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Vickery Blvd. Café and

the Property within six months or sooner, as soon as the barriers to access detailed in this

Complaint are removed and Vickery Blvd. Café and the Property are accessible again. The



                                                    3
     Case 4:19-cv-00988-A Document 1 Filed 11/23/19                  Page 4 of 14 PageID 4



purpose of the revisit is to be a regular customer, to determine if and when Vickery Blvd. Café

and the Property are made accessible, and to maintain standing for this lawsuit for Advocacy

Purposes.

       18.     Plaintiff intends on revisiting Vickery Blvd. Café and the Property to purchase

goods and/or services as a regular customer living in the vicinity as well as for Advocacy

Purposes, but does not intend to re-expose himself to the ongoing barriers to access and engage

in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       19.     Plaintiff travelled to Vickery Blvd. Café and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Vickery Blvd. Café

and the Property that are detailed in this Complaint, engaged those barriers, suffered legal harm

and legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers

to access present at Vickery Blvd. Café and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       20.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       21.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,


                                                  4
    Case 4:19-cv-00988-A Document 1 Filed 11/23/19                  Page 5 of 14 PageID 5



               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       23.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       24.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).



                                                 5
     Case 4:19-cv-00988-A Document 1 Filed 11/23/19               Page 6 of 14 PageID 6



       25.     Vickery Blvd. Café is a public accommodation and service establishment.

       26.     The Property is a public accommodation and service establishment.

       27.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       28.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       29.     Vickery Blvd. Café must be, but is not, in compliance with the ADA and

ADAAG.

       30.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       31.      Plaintiff has attempted to, and has to the extent possible, accessed Vickery Blvd.

Café and the Property in his capacity as a customer of Vickery Blvd. Café and the Property and

as an independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at Vickery Blvd. Café and the Property that preclude and/or limit his access to Vickery

Blvd. Café and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       32.     Plaintiff intends to visit Vickery Blvd. Café and the Property again within six

months or sooner as a customer and as an independent advocate for the disabled, in order to

utilize all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at Vickery Blvd. Café and the Property, but will be unable to fully do so



                                                6
     Case 4:19-cv-00988-A Document 1 Filed 11/23/19               Page 7 of 14 PageID 7



because of his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at Vickery Blvd. Café and the Property that preclude and/or limit his access

to Vickery Blvd. Café and the Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers, conditions and

ADA violations more specifically set forth in this Complaint.

       33.     Defendants, VICKERY CAFÉ INC. and JEFFREY RICHARD TREADWELL,

have discriminated against Plaintiff (and others with disabilities) by denying his access to, and

full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of Vickery Blvd. Café and the Property, as prohibited by, and by failing to

remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       34.     Defendants, VICKERY CAFÉ INC. and JEFFREY RICHARD TREADWELL,

will continue to discriminate against Plaintiff and others with disabilities unless and until

Defendants, VICKERY CAFÉ INC. and JEFFREY RICHARD TREADWELL, are compelled to

remove all physical barriers that exist at Vickery Blvd. Café and the Property, including those

specifically set forth herein, and make Vickery Blvd. Café and the Property accessible to and

usable by Plaintiff and other persons with disabilities.

       35.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access Vickery Blvd. Café and the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of Vickery Blvd. Café and the

Property include, but are not limited to:




                                                  7
   Case 4:19-cv-00988-A Document 1 Filed 11/23/19                  Page 8 of 14 PageID 8



ACCESSIBLE ELEMENTS:

     (i)     At Unit 4128, the maneuvering clearance of the accessible entrance is not level in

             violation of Section 404.2.4.4 of the 2010 ADAAG standards. This violation

             made it difficult for Plaintiff to access the units of the Property.

     (ii)    At Unit 4128, there is a doorway threshold with a vertical rise in excess of ½ (one

             half) inch and does not contain a bevel with a maximum slope of 1:2 in violation

             of Section 404.2.5 of the 2010 ADAAG standards. This violation made it

             dangerous and difficult for Plaintiff to access the interior of the Property.

     (iii)   Near Unit 4126, there are two accessible parking spaces that are missing proper

             identification signs in violation of Section 502.6 of the 2010 ADAAG standards.

             This violation made it difficult for Plaintiff to locate an accessible parking space.

     (iv)    Near Unit 4126, there are two accessible parking spaces and associated access

             aisles that have a slope in excess of 1:48 in violation of Section 502.4 of the 2010

             ADAAG standards and are not level. This violation made it dangerous and

             difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

     (v)     Near Unit 4126, the access aisle to the accessible parking space is not level due to

             the presence of an accessible ramp in the access aisle in violation of Section 502.4

             of the 2010 ADAAG standards. This violation made it dangerous and difficult for

             Plaintiff to exit and enter their vehicle while parked at the Property.

     (vi)    Near Unit 4126, the accessible curb ramp is improperly protruding into the access

             aisle of the accessible parking spaces in violation of Section 406.5 of the 2010

             ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

             exit/enter their vehicle.



                                                8
Case 4:19-cv-00988-A Document 1 Filed 11/23/19                   Page 9 of 14 PageID 9



  (vii)    Near Unit 4126, the Property has an accessible ramp leading from the accessible

           parking space to the accessible entrances with a slope exceeding 1:12 in violation

           of Section 405.2 of the 2010 ADAAG standards. This violation made it dangerous

           and difficult for Plaintiff to access the units of the Property.

  (viii)   Near Unit 4126, there is an excessive vertical rise at the base of the accessible

           ramp in violation of Sections 303.2 and 405.4 of the 2010 ADAAG

           standards. This violation made it dangerous and difficult for Plaintiff to access

           public features of the Property.

  (ix)     The accessible ramp lacks edge protection or handrails, this is a violation of either

           section 405.8 or 405.9 of the 2010 ADAAG standards.

  (x)      Near Unit 4124, due to a failure to enact a policy of proper maintenance to

           prevent weeds from growing, the ground surfaces of the accessible parking spaces

           have vertical rises in excess of ¼ (one quarter) inch in height, are not stable or slip

           resistant, have broken or unstable surfaces or otherwise fail to comply with

           Sections 302, 303 and 502.4 of the 2010 ADAAG standards. This violation made

           it dangerous and difficult for Plaintiff to access the units of the Property.

  (xi)     In Vickery Boulevard Café, there is not at least 5% (five percent) of the counter

           seating dining surfaces provided for consumption of food or drink which complies

           with Section 902.3 requiring the maximum height of the dining surface to be

           maximum 34 (thirty-four) inches above the finished floor in violation of section

           226.1 of the 2010 ADAAG standards.

  (xii)    In Vickery Boulevard Café, the interior has walking surfaces leading to the

           restroom lacking a 36 (thirty-six) inch clear width, due to a policy of placing



                                              9
Case 4:19-cv-00988-A Document 1 Filed 11/23/19                     Page 10 of 14 PageID 10



            unused chairs in the accessible route, in violation of Section 403.5.1 of the 2010

            ADAAG standards. This violation made it difficult for Plaintiff to properly utilize

            public features at the Property.

   (xiii)   In Vickery Boulevard Café, the door to the restroom lacks a clear minimum

            maneuvering clearance, due to a policy of storing unused chairs in the

            maneuvering clearance of the restroom doors, in violation of Section 404.2.4 of

            the 2010 ADAAG standards.           This made it difficult for Plaintiff and/or any

            disabled individual to safely utilize the restroom facilities.

   (xiv)    Defendants fail to adhere to a policy, practice and procedure to ensure that all

            facilities are readily accessible to and usable by disabled individuals.

   VICKERY BOULEVARD CAFÉ RESTROOMS

   (i)      The restroom lacks signage in compliance with Sections 216.8 and 703 of the

            2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

            individual to locate accessible restroom facilities.

   (ii)     The restrooms lack proper door hardware in violation of Section 404.2.7 of the

            2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

            individual to utilize the restroom facilities.

   (iii)    The mirror in the bathrooms exceeds the maximum height permitted by Section

            603.3 of the 2010 ADAAG standards. This violation made it difficult for the

            Plaintiff and/or any disabled individual to properly utilize public features of the

            restroom.

   (iv)     The soap dispenser in the restroom is located outside the prescribed vertical reach

            ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This made it



                                               10
   Case 4:19-cv-00988-A Document 1 Filed 11/23/19                       Page 11 of 14 PageID 11



                difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

                facilities.

       (v)      Restrooms have a sink with inadequate knee and toe clearance in violation of

                Section 306 of the 2010 ADAAG standards. This made it difficult for Plaintiff

                and/or any disabled individual to safely utilize the restroom facilities.

       (vi)     The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

                are not insulated or configured to protect against contact in violation of Section

                606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

                any disabled individual to safely utilize the restroom facilities.

       (vii)    The hand operated flush control is not located on the open side of the accessible

                toilet in violation of Section 604.6 of the 2010 ADAAG standards. This made it

                difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

                facilities.

       (viii)   The grab bars/handrails adjacent to the commode are missing and violate Section

                604.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

                any disabled individual to safely utilize the restroom facilities.

       (ix)     The actionable mechanism of the paper towel dispenser in the restroom is located

                outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the

                2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

                individual to safely utilize the restroom facilities.

       36.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Vickery Blvd. Café and

the Property.



                                                  11
   Case 4:19-cv-00988-A Document 1 Filed 11/23/19                Page 12 of 14 PageID 12



       37.     Plaintiff requires an inspection of Vickery Blvd. Café and the Property in order to

determine all of the discriminatory conditions present at Vickery Blvd. Café and the Property in

violation of the ADA.

       38.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       39.     All of the violations alleged herein are readily achievable to modify to bring

Vickery Blvd. Café and the Property into compliance with the ADA.

       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Vickery Blvd. Café and the Property is readily achievable

because the nature and cost of the modifications are relatively low.

       41.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Vickery Blvd. Café and the Property is readily achievable

because Defendants, VICKERY CAFÉ INC. and JEFFREY RICHARD TREADWELL, have the

financial resources to make the necessary modifications.

       42.     Upon information and good faith belief, Vickery Blvd. Café and the Property

have been altered since 2010.

       43.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       44.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendants, VICKERY CAFÉ INC. and JEFFREY RICHARD TREADWELL, are required to



                                                12
   Case 4:19-cv-00988-A Document 1 Filed 11/23/19                   Page 13 of 14 PageID 13



remove the physical barriers, dangerous conditions and ADA violations that exist at Vickery

Blvd. Café and the Property, including those alleged herein.

       45.     Plaintiff’s requested relief serves the public interest.

       46.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       47.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, VICKERY CAFÉ INC. and JEFFREY RICHARD TREADWELL,

pursuant to 42 U.S.C. §§ 12188 and 12205.

       48.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, VICKERY

CAFÉ INC. and JEFFREY RICHARD TREADWELL, to modify Vickery Blvd. Café and the

Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, VICKERY CAFÉ INC., in violation of the ADA

               and ADAAG;

       (b)     That the Court find Defendant, JEFFREY RICHARD TREADWELL, in violation

               of the ADA and ADAAG;

       (c)     That the Court issue a permanent injunction enjoining Defendants, VICKERY

               CAFÉ INC. and JEFFREY RICHARD TREADWELL, from continuing their

               discriminatory practices;

       (d)     That the Court issue an Order requiring Defendants, VICKERY CAFÉ INC. and

               JEFFREY RICHARD TREADWELL, to (i) remove the physical barriers to

               access and (ii) alter the subject Vickery Blvd. Café and the Property to make it



                                                 13
Case 4:19-cv-00988-A Document 1 Filed 11/23/19              Page 14 of 14 PageID 14



         readily accessible to and useable by individuals with disabilities to the extent

         required by the ADA;

   (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

         and costs; and

   (f)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: November 23, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       _/s/ Douglas S. Schapiro____________________
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com


                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                       __/s/ Emil Lippe, Jr.__._____________________
                                        Emil Lippe, Jr., Esq.
                                        State Bar No. 12398300
                                        Lippe & Associates
                                        12222 Merit Drive, Suite 1200
                                        Dallas, TX 75251
                                        Tel: (214) 855-1850
                                        Fax: (214) 720-6074
                                        emil@texaslaw.com


                                       ATTORNEYS FOR PLAINTIFF
                                       CHRISTIAN GARCIA


                                          14
